UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 13, 2013 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 000-52499 98-0515290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 320 North Carson Street, Carson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement As previously disclosed, on July 15, 2009, we entered into an Option Agreement, as subsequently amended, with Alta Vista Ventures Ltd. (formerly Yale Resources Ltd.) to acquire up to a 70% undivided interest the Dos Naciones Property, located in state of Sonora, Mexico. On September 13, 2013, we entered into a Termination Agreement with Alta Vista wherein we have agreed to terminate the Option Agreement dated July 7, 2009, as subsequently amended. Pursuant to the Termination Agreement, our company has transferred, in kind, its 50% ownership of the Dos Naciones Property to Alta Vista, such that Alta Vista retains a 100% interest in the Dos Naciones Property. Item 9.01 Financial Statements and Exhibits Termination Agreement with Alta Vista Ventures Ltd. dated September 13, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL TORO SILVER CORP. /s/ Greg Painter Greg Painter President, Chief Executive Officer, Secretary, Treasurer and Director Date: September 16, 2013
